      Case: 1:19-cv-01696-JPC Doc #: 39 Filed: 02/26/21 1 of 6. PageID #: 293




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

SAVON THOMAS & COLLEEN E.                         )
MCLAUGHLIN,                                       )
                                                  )
                Plaintiffs,                       )        Case No. 1:19-cv-01696-PAB
                                                  )
        v.                                        )
                                                  )
AMAZON.COM SERVICES, INC. &                       )
AMAZON.COM, INC.,                                 )
                                                  )
                Defendants.                       )

             JOINT MOTION TO EXTEND SCHEDULING ORDER DEADLINES

        Pursuant to Federal Rule of Civil Procedure 16(b)(4), Plaintiff Savon Thomas and

Defendants Amazon.com Services LLC1 and Amazon.com, Inc. (“Amazon”) (collectively, the

“Parties”), by and through their respective undersigned attorneys, file this Joint Motion to Extend

Scheduling Order Deadlines, requesting the Court extend the remaining case deadlines by thirty

(30) days. Specifically, the Parties request a 30-day extension of the fact discovery deadline solely

to complete two Rule 30(b)(6) depositions, and a corresponding 30-day extension of the

dispositive motion deadline. In support of their motion, the Parties state as follows:

        1.      Plaintiffs Savon Thomas and Colleen McLaughlin2 filed this class action lawsuit

on July 25, 2019, alleging Amazon violated the Ohio Minimum Fair Wage Standards Act by failing

to pay them and other Ohio workers overtime for time spent passing through security screening.

ECF No. 1.

        2.      On May 21, 2020, the Court issued a ruling on Amazon’s Motion for Judgment on



1
 On December 31, 2019, Amazon.com Services, Inc. changed its name to Amazon.com Services LLC.
2
 On February 24, 2021, the Court dismissed Plaintiff McLaughlin’s claims against Amazon without prejudice. ECF
No. 38.
      Case: 1:19-cv-01696-JPC Doc #: 39 Filed: 02/26/21 2 of 6. PageID #: 294




the Pleadings, dismissing Plaintiffs’ claims for overtime to the extent they were based on unpaid

time spent undergoing post-shift security screenings, but preserving the claims based on mandatory

security screenings prior to meal breaks. ECF No. 27.

       3.      On June 24, 2020, this Court issued a Case Management Order providing deadlines

for, inter alia, pre-certification discovery and briefing on class certification. ECF No. 31.

       4.      The same day, Plaintiff Madeline Gorie brought an action in the Northern District

of Ohio under the Fair Labor Standards Act involving the same factual issues as those remaining

in the Thomas action. Gorie v. Amazon.com Servs., LLC, No. 20-cv-01387-JPC (N.D. Ohio June

24, 2020), ECF No. 1. Indeed, as a result of this overlap, this Court deemed the cases related and

consolidated the Gorie case with the Thomas case on August 31, 2020. (Aug. 31, 2020 Order (no

associated docket entry)).

       5.      On September 17, 2020, the parties in the Thomas and Gorie matters jointly moved

the Court, in relevant part, to bifurcate discovery between the Thomas and Gorie cases so that

discovery specific to the claim of Plaintiff Gorie and the putative collective would begin only after

discovery on the claims of the Thomas plaintiffs is completed and motions for summary judgment

on their claims are resolved. ECF No. 35. The Court granted the parties’ motion on October 1,

2020, and set a fact discovery deadline of February 28, 2021 and a dispositive motion deadline of

March 31, 2021. ECF No. 36. There are no other deadlines set in this matter. See id.

       6.      Federal Rule of Civil Procedure 16(b) provides, in part, that a scheduling order

“shall not be modified except upon a showing of good cause and with the judge’s consent.”

However, district courts “have broad discretion under the rules of civil procedure to manage the

discovery process and control their dockets.” Marie v. Am. Red Cross, 771 F.3d 344, 366 (6th

Cir. 2014); see also Kimble v. Hoso, 439 F.3d 331, 336 (6th Cir. 2006) (“district courts ordinarily



                                                 2
      Case: 1:19-cv-01696-JPC Doc #: 39 Filed: 02/26/21 3 of 6. PageID #: 295




enjoy broad discretion in matters of pretrial management, scheduling, and docket control”)

(citations omitted).

       7.      Despite the significant disruptions caused by the COVID-19 global pandemic, the

Parties have actively engaged in discovery, and have both served and responded to written

discovery. Additionally, Amazon has taken the deposition of Plaintiff Thomas and Plaintiff has

requested the deposition of a corporate representative pursuant to Federal Rule of Civil Procedure

30(b)(6).

       8.      Amazon intends to present two corporate representatives in response to Plaintiff’s

30(b)(6) notice. The Parties are diligently working together to schedule the depositions of the

corporate representatives. However, due to scheduling conflicts, the Parties are unable to complete

the corporate depositions by the February 28, 2021 discovery deadline. See ECF No. 36. Based on

attorney and witness schedules, the soonest the Parties could schedule one of the two depositions

is March 22, 2021.

       9.      Accordingly, the Parties request the Court extend their February 28, 2021 discovery

deadline by 30 days (until March 30, 2021) to complete the two 30(b)(6) depositions.

       10.     Additionally, to accommodate the above-requested deadline extension, the Parties

request that the Court reschedule the dispositive motion deadline, extending the same by 30 days

to April 30, 2021.

       11.     An extension of the fact discovery deadline for the limited purpose of deposing the

two corporate representatives and a corresponding extension of the dispositive motion deadline

will not affect any other deadlines in this matter, and thus will not delay the litigation or prejudice

the Parties. The Court has not set deadlines for a pretrial conference date or trial period.

       WHEREFORE, for good cause shown, the Parties jointly move this Court to modify the



                                                  3
      Case: 1:19-cv-01696-JPC Doc #: 39 Filed: 02/26/21 4 of 6. PageID #: 296




deadlines in the Court’s current Scheduling Order by 30 days as follows:

 Event                           Current Deadline [ECF No.       Proposed Modified
                                 36]                             Deadline
 Discovery Deadline with         February 28, 2021               March 30, 2021
 respect to the two 30(b)(6)
 depositions
 Dispositive Motion Deadline     March 31, 2021                  April 30, 2021


 Dated: February 26, 2021                      Respectfully Submitted,

 NILGES DRAHER LLC                              MORGAN, LEWIS & BOCKIUS, LLP

 By: s/ Christopher J. Lalak (with consent)     By: s/ Andrew J. Barber
     Christopher J. Lalak (0090079)                 Andrew J. Barber (0091160)
     clalak@ohlaborlaw.com                          andrew.barber@morganlewis.com
     614 W. Superior Avenue, Suite 1148             MORGAN, LEWIS & BOCKIUS LLP
     Cleveland, OH 44113                            One Oxford Centre, 32nd Fl.
     Tel: (216) 230-2955                            301 Grant Street
                                                    Pittsburgh, PA 15219
      Hans A. Nilges (0076017)                      Tel: (412) 560.7449
      hans@ohlaborlaw.com                           Fax: (412) 560.7001
      Shannon M. Draher (0074304)
      sdraher@ohlaborlaw.com                         Sari M. Alamuddin (admitted pro hac
      7266 Portage Street, N.W., Suite D             vice)
      Massillon, OH 44646                            sari.alamuddin@morganlewis.com
      Tel: (330) 470-4428                            Kevin F. Gaffney (admitted pro hac
      Fax: (330) 754-1430                            vice)
                                                     kevin.gaffney@morganlewis.com
      Attorneys for Plaintiff                        MORGAN, LEWIS & BOCKIUS LLP
                                                     77 West Wacker Drive, Fifth Floor
                                                     Chicago, IL 60601
                                                     Tel: (312) 324-1000
                                                     Fax: (312) 324-1001




                                               4
Case: 1:19-cv-01696-JPC Doc #: 39 Filed: 02/26/21 5 of 6. PageID #: 297




                                       Richard G. Rosenblatt (admitted pro
                                       hac vice)
                                       richard.rosenblatt@morganlewis.com
                                       Joseph A. Nuccio (admitted pro hac
                                       vice)
                                       joseph.nuccio@morganlewis.com
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       502 Carnegie Center
                                       Princeton, NJ 08540
                                       Tel: (609) 919-6600
                                       Fax: (609) 919-6701

                                       Stephanie R. Reiss (admitted pro hac
                                       vice)
                                       stephanie.reiss@morganlewis.com
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       One Oxford Centre, Thirty-Second
                                       Floor
                                       Pittsburgh, PA 15219-6401
                                       Tel: (412) 560-3378
                                       Fax: (412) 560-7001

                                       Attorneys for Defendants




                                  5
      Case: 1:19-cv-01696-JPC Doc #: 39 Filed: 02/26/21 6 of 6. PageID #: 298




                                  CERTIFICATE OF SERVICE

       I, Andrew J. Barber, an attorney, hereby certify that on February 26, 2021, I electronically

filed a copy of the foregoing through the Court’s CM/ECF filing system, which will transmit notice

of such filing to all counsel of record.


                                                    /s/ Andrew J. Barber
                                                    Andrew J. Barber
